NUMBER 13-18-00198-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

         IN RE DHM HOSPITALITY, LLC, HASMUKH PATEL, AND
                        DIPAK AMTHABHAI


                         On Emergency Motion for Stay.


                                       ORDER
           Before Justices Rodriguez, Contreras, and Hinojosa
                            Order Per Curiam

       On April 5, 2018, relators DHM Hospitality, LLC, Hasmukh Patel, and Dipak

Amthabhai filed an emergency motion for stay pending a ruling on their petition for writ of

mandamus which challenges the appointment of a special master for discovery matters.

Relators seek to stay the trial court proceedings in the 117th District Court of Nueces

County, Texas.

       The Court requests that real parties in interest Vinod Shah, Pravin Surti, Vipoo

Hospitality, LLC, and Vbros Chateau, LLC, file a response to relators’ petition for writ of
mandamus within ten days of the date of this order.1 In the interim, the Court, having

examined and fully considered the motion for emergency stay, is of the opinion that it

should be granted. The motion is hereby GRANTED and the trial court proceedings,

including the order to produce personal financial documents April 5, 2018 and the order

of fiat requiring relators and their counsel to personally appear before the trial court on

April 13, 2018 are STAYED until further order of this Court, or resolution of the mandamus

proceeding.

       IT IS SO ORDERED.

                                                                       PER CURIAM


Delivered and filed the
5th day of April, 2018.




       1 The respondent in the original proceeding is the Honorable Sandra Watts. See generally TEX. R.
APP. P. 52.2.

                                                  2